Case:20-04210-MCF13 Doc#:14 Filed:11/25/20 Entered:11/25/20 17:14:44                  Desc: Main
                           Document Page 1 of 1
                       IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF PUERTO RICO


       In the matter of:                                         CASE NO. 20-04210-MCF

       SARA EDITH VALENTIN COTTO                                 CHAPTER 13

       Debtor


                                          NOTICE OF APPEARANCE

       TO THE HONORABLE COURT:

                Comes now attorney Veronica Duran Castillo, and in accordance with Rule 9010(b)
       of the Federal Rules of Bankruptcy Procedure and Local Bankruptcy Rule 10001(5),
       appears herein as attorney for creditor POPULAR AUTO LLC and respectfully requests, as
       creditor and/or party in interest in the above captioned case, to be included in its Master
       Address List and that all notices and documents filed in this case be mailed to the attention
       of the undersigned.


                RESPECTFULLY SUBMITTED,

                In San Juan, Puerto Rico, this 25TH day of November, 2020.

                                         CERTIFICATE OF SERVICE

                I hereby certify that today, I electronically filed the foregoing with the Clerk of the
       Court using the CM/ECF System which will send notification of such filing to the following:
       Roberto Figueroa Carrasquillo, Esq., Attorney for debtors; to Jose Ramon Carrion
       Morales, Esq., Trustee; and I hereby certify that I have mailed by the US Postal Service the
       document to the following non CM/ECF participant(s): Sara Edith Valentin Cotto, debtors,
       PO Box 370975, Cayey, PR 00737.

                                                /s/ VERONICA DURAN CASTILLO, ESQ.
                                                U.S.D.C. 224413
                                                Attorney for Popular Auto LLC
                                                Consumer Bankruptcy Department
                                                PO Box 366818
                                                San Juan, PR 00936-6818
                                                Tel. (787)753-7849; Fax (787)751-7827
                                                E-mail: Veronica.Duran@popular.com
